Citation Nr: 1444573	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a broken nose and migraines.    

2.  Entitlement to service connection for a sinus disability, to include allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for a broken nose and migraines and denied service connection for sinusitis.  

The Veteran provided testimony during a videoconference hearing before the undersigned in November 2012.  A transcript is of record.  

The issue of service connection for a broken nose and migraine headaches was denied in an unappealed July 2007 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for a broken nose, migraines, and a sinus disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2007, service connection for residuals of a broken nose and migraines was denied; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received more than one year after the July 2007 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for residuals of a broken nose and migraines.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied a claim for service connection for residuals of a broken nose and migraines is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received since the July 2007 rating decision is new and material and sufficient to reopen a claim of service connection for residuals of a broken nose and migraines.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is reopening the claim for service connection for residuals of a broken nose and migraines, the issues on appeal are substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.
 
If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002). 

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for residuals of a broken nose and migraines was initially denied in a July 2007 rating decision on the basis that current, chronic residuals of the nose fracture had not been demonstrated, that there was no current evidence of an old nose fracture, and that migraines had not been diagnosed.  The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

Since the July 2007 rating decision, a December 2011 VA examination noted that migraines had been diagnosed and the Veteran had a 50 percent obstructed nasal passage.  Moreover, the Veteran testified during the Board hearing that he began to have chronic sinus problems and headaches immediately following his in-service nose injury.  VA treatment records and hearing testimony demonstrate current vision issues and numbness of his nose, which the Veteran alleges are both also due to or a residual of the in-service nose injury.  

The VA treatment records and the Veteran's testimony are new in that they were not previously of record.  They pertain to a basis for the prior denial, namely that the Veteran did not have a currently diagnosed disability, to include migraines.  They raise a reasonable possibility of substantiating the claim as they demonstrate current disabilities and symptoms that were first noted during service.  Moreover, it raises a reasonable possibility of substantiating the claim as it triggered VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.
  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a broken nose and migraine headaches is reopened, and to this limited extent, the appeal is granted.


REMAND

The last VA treatment of record is dated in April 2011.  As the Veteran had been receiving fairly regular VA treatment, it appears that there may be outstanding VA treatment records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Moreover, during the Board hearing, the Veteran reported that he received an employment examination in 1973 and stated that he would attempt to obtain those records.  In a February 2013 statement, he reported that he had been unable to obtain the records and attached a letter from that employer.  However, the November 2012 letter from the employer stated that a medical information release and indemnification form was first required to obtain the records.  

VA has a duty to obtain relevant records of private treatment.  Massey v. Brown, 
7 Vet. App. 204 (1994).  Therefore, upon remand, the Board requests that the Veteran provide VA with authorization to obtain those records so that another attempt may be made following the procedures under 38 C.F.R. § 3.159 (2013).

Therefore, upon remand, the Board requests that new VA examinations be provided to obtain the requested etiology opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since February 2011, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including from his employer, Norfolk Southern Corporation.  If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


